DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saha et al. (hereinafter Saha, US 2017/0305274 A1).
For claim 8, Saha discloses control device (Fig. 1 of Soha discloses an inverter control device 20 and a driver circuit 30 which altogether constitute a control device 20, 30 – see Soha, Fig. 1, paragraph [0049]) for an inverter (Fig. 1 of Saha discloses an inverter 10, a capacitor 4 and DC/DC converter 2 which altogether constitute an inverter 2, 4, 10 – see Saha, Fig. 1) which has a DC voltage input and a power unit with three half-bridges each formed by two power switching elements (Fig. 1 of Saha discloses control device 20, 30 for an inverter 2, 4, 10 which has a DC voltage input  Vdc from a high-voltage battery 11 and a power unit 10 with three half-bridges each formed by two power switching elements 31-32 – see Saha, Fig. 1, paragraphs [0033], lines 1-9, [0044], lines 1-5 and [0045]-[0046]), the control device being arranged to drive the power switching elements in a normal operating mode for converting a DC voltage applied to the DC voltage input into a polyphase AC current provided at an AC current output provided at an AC current output (Fig. 1 of Saha discloses the control device 20, 30 being arranged to drive the power switching elements 3 in a normal operating mode for converting a DC voltage input Vdc into polyphase AC current output provided at an AC current output connected to stator coils 8 of the rotary electric machine 80 – see Saha, Fig. 1, paragraphs [0039],  lines 13-16; [0044], lines 1-5, [0045], and [0047]- [0049]),
Wherein the control device is adapted to evaluate a signal state of a signal indicating a disconnection of a DC voltage source from the DC voltage input (Fig. 1 of Saha discloses the control device 20,30 which is adapted to evaluate a signal state of a signal indicating a disconnection of a DC voltage source 11 via vehicle ECU 100, current sensor 15 and/or voltage sensor 14 from the DC voltage input Vdc – see Saha, Fig. 1, paragraphs [0047], [0050] and [0063], lines 13-21), and to control the power switching elements as a function of a result of the evaluation for alternately adopting a first switching pattern which effects DC braking and a second switching pattern which effects freewheeling (Figs. 1 and 4 of Saha disclose controlling the power switching elements 31-32 as a function of a result of the evaluation for alternately adopting a first switching pattern which effects DC braking and a second switching pattern which effects freewheeling – see Saha, Fig. 1, paragraphs [0054]-[0055] and [0067]-[0068]), and
to determine the first switching pattern in dependence on at least one current value describing a current flowing at the AC voltage output (Fig. 1 of Saha discloses the control device which is adapted to to determine the first switching pattern in dependence on at least one current value describing a current flowing at the AC voltage output via current sensor 12 -- see Saha, Figs 10-11, paragraphs [0047]-[0049] and [0076]-[0078]).
For claim 9, Saha discloses control device according to claim 8, wherein the first switching pattern describes switching a power switching element connected to a high potential of the DC input to a conductive state when a current from the center tap of the half-bridge formed by the power switching element is positive and a change of the current after time is negative (see Saha, Figs 10-11, paragraphs [0072]-[0074] and [0135]-[0136]]).
For claim 10, Saha discloses control device according to claim 9, wherein the switching pattern describes the switching of the remaining power switching elements connected to the high potential of the DC voltage input to a blocking state (see Saha, Figs. 1 and 10, paragraphs [0054], lines 1-16; and [0072]).
For claim 11, Saha discloses control device according to claim 8, wherein the first switching pattern describes switching a power switching element connected to the low potential of the DC input to a conductive state when a current from the center tap of the half-bridge formed by the power switching element is negative and a change in the current after time is positive (see Saha, Figs. 1 and 10, paragraphs [0054], lines 1-16 and [0072]).
For claim 12, Saha discloses control device according to claim 11, wherein the first switching pattern describes switching the remaining power switching elements connected to the low potential of the DC input to a blocking state (see Saha, Fig. 1, paragraph [0054], lines 1-16).
Allowable Subject Matter
Claims 1-7 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claims 1 and 15, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a control device for an inverter, wherein the control device is adapted to control the power switching elements as a function of a result of evaluation for alternately adopting a first switching pattern which effects DC braking and a second switching pattern which effects freewheeling, and  
the first switching pattern  includes, in one of three half- bridges, one power switching element connected to a first potential of the DC voltage input is in a blocking state and another power switching element is in a conducting state; in another of the three half-bridges, one power switching element connected to a second potential of the DC voltage input is in a blocking state and another power switching element is in a conducting state; and in another of the three half-bridges, both power switching elements are in a blocking state.
Claims 2-7 and 13-14 are allowed because they depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive.
Applicant’s argument:
In Remarks, page 6, lines 20-22, the applicant argues that “Saha fails to disclose the features of claim 8, which refers to a determination of the first switching pattern within the meaning that the respective switching states of the power semiconductors are determined”.
Examiner’s response:
As explanation in claim 8 above, Fig. 1 of Saha discloses current sensor 12 which refers to a determination of the first switching pattern within the meaning that the respective switching states of the power semiconductors are determined – see Saha, Fig. 1, paragraph [0047].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846